                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

   Plaintiff,

   v.                                              Case No.       16-CR-168

ERIC MINKEY,

   Defendant.


                  ORDER MODIFYING CONDITIONS OF RELEASE


        Eric Minkey appeared this afternoon for an initial appearance on a supervised release

violation. I ordered the defendant’s release with conditions, including RF monitoring.

Following the hearing, the U.S. Marshals Service learned that the defendant appeared to have

symptoms of COVID-19. Under U.S. Probation Office policies, it is not currently possible for

the probation office to install an RF monitoring device on the defendant given the close

proximity involved in the installation. Moreover, under courthouse policies, it is not advisable

to have the defendant walk through the building to get to the probation office for that purpose.

        Accordingly, I am modifying my order to allow the probation office to monitor the

defendant through phone calls and other means that do not require any officer to be in close

physical proximity to the defendant. Once the defendant is determined to be safe, it is

expected that RF monitoring will be installed.

        SO ORDERED this 12th of February, 2021.



                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge



         Case 2:16-cr-00168-LA Filed 02/12/21 Page 1 of 1 Document 1040
